Citation Nr: 1233491	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  05-36 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The Veteran had active service from August 1989 to April 1993, including service in the Persian Gulf.  His military occupational specialty was motor transport operator.

In September 2011 the Board of Veterans' Appeals (Board) denied service connection for a seizure disorder, denied reopening of a claim for service connection for degenerative joint disease of the right knee, and denied an evaluation in excess of 20 percent for service-connected degenerative disc disease of the lumbar spine; the Board reopened the claim for service connection for a psychiatric disorder, to include PTSD, claimed as depression as secondary to service-connected disorders and remanded the reopened issue back to the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO) for additional development.  

The Veteran testified at a videoconference hearing before the undersigned in January 2008, and a transcript of the hearing is of record.


FINDINGS OF FACT

1.  All known and available service medical records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate his claim for service connection for a psychiatric disability, to include PTSD; and he has otherwise been assisted in the development of his claim.

2.  There is a diagnosis of PTSD due to service stressors made by a VA physician.

3.  The Veteran has PTSD that is due to an event or incident of his active service.



CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A.  §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (1992).

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for a disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  



Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  38 C.F.R. § 3.304(f).  

Under recently-amended regulation, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (effective July 13, 2010).

The Veteran served in Desert Storm, he was awarded the Southwest Asia Service Medal with three Stars, the Kuwait Liberation Medal, the Army Achievement Badge, the Sharpshooter Badge (M16 rifle), the Expert Badge (hand grenade), and the Defense Service Medal.  Campaigns included the Defense of Saudi Arabia, the Liberation and Defense of Kuwait, and the Southwest Asia Cease Fire.  He served with the 279th and 179th Infantry.

The Veteran's service treatment records do not contain any complaints or findings of a psychiatric disorder.  

PTSD was diagnosed in VA psychiatric treatment reports dated in June 2002, in which the Veteran said that he had driven a transport vehicle in Desert Storm, transporting ammunition, supplies, and prisoners of war.  He noted coming across a "pile of burning bodies" during Desert Storm  He reported flashbacks of this encounter; difficulty with concentration, attention, and memory; being easily startled; having irritable outbursts; and difficulty falling asleep.  He said that his symptoms had been present since he returned from Desert Storm.

According to a March 2005 neuropsychological evaluation report, the Veteran complained of significant symptoms of depression and PTSD.  He reported being involved in combat.  He noted significant daily symptoms of PTSD related to his experiences in Desert Storm, to include hypervigilance, an exaggerated startle response, distressing and recurrent nightmares, and flashbacks of burning bodies.  The diagnoses included PTSD, chronic and severe, with severe depressive features.  It was concluded that the Veteran's posttraumatic symptoms were organic in nature and related solely to his seizure disorder.  

The Veteran testified in January 2008 that he has PTSD due to his experiences in Desert Storm, which involved driving transports on combat missions, where he saw enemy tanks being shelled and burning bodies.

Laureate Psychiatric Clinic and Hospital records for June 2008 reveal the diagnoses of PTSD and mental disorder due to seizure disorder.  

The Veteran was provided a VA psychiatric evaluation in November 2011, in response to the Board's September 2011 remand.  After review of the claims files and evaluation of the Veteran, the VA psychologist concluded that it was as likely as not that the Veteran's diagnosis of PTSD was directly related to his military service in Saudi Arabia.  Based on the Veteran's self report and a review of the claims files, the examiner concluded that the Veteran's stressors were directly related to his service in Desert Storm, that he served during war time and had a fear of hostile military or terrorist activity, and that he had no preexisting mental health conditions or stressors prior to service.

The above evidence reveals that there is a diagnosis of PTSD due to service stressors by a VA psychologist during a psychiatric evaluation in November 2011 that included review of the claims files; and that the examiner essentially concluded that the Veteran's claim of service stressors, such as being on combat missions and seeing burning bodies, was credible evidence resulting in fear of hostile military action.  There is evidence that the Veteran received medals showing service in Desert Storm, that he served as an Infantry transport driver, and that he was trained in the use of an M16 rifle and hand grenades.  The Board does not find clear and convincing evidence to negate the finding that the Veteran's PTSD symptoms are due to service stressors.  Moreover, the Board concludes that the claimed stressors are consistent with the places, types, and circumstances of the Veteran's service in Desert Storm.

The requirements under the amended VA regulation 38 C.F.R. § 3.304(f)(3) as to stressors are met.  Because there is a November 2011 diagnosis of PTSD due to service stressors; credible supporting evidence that the claimed in-service stressor actually occurred; and a link, established by the November 2011 report between the Veteran's psychiatric symptomatology and the claimed in-service stressors, service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


